Citation Nr: 0946877	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-25 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for paranoid 
schizophrenia.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy 
from January 1974 to October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

Procedural history

A March 1994 rating decision denied the Veteran's original 
claim of entitlement to service connection for paranoid 
schizophrenia.  In rating decisions dated July 1997 and 
August 2001, the RO declined to reopen the Veteran's 
previously denied schizophrenia claim.  The Veteran disagreed 
with the August 2001 rating decision and a statement of the 
case (SOC) was issued in November 2001.  The Veteran failed 
to perfect an appeal by filing a timely substantive appeal.  
See 38 C.F.R. 
§§ 20.202, 20.300 (2009).

The Veteran initially filed a claim of entitlement to service 
connection for PTSD in February 1999.  The claim was denied 
in a June 1999 rating decision.  The Veteran disagreed with 
the denial and perfected his appeal by filing a timely 
substantive appeal [VA Form 9] in September 1999.  The 
Veteran ultimately withdrew his appeal in a signed December 
2000 statement.  See 38 C.F.R. § 20.204 (2009).

In June 2005, the Veteran filed to reopen his claims of 
entitlement to service connection for paranoid schizophrenia 
and PTSD.  In the August 2006 rating decision, the RO 
determined that there was not sufficient new and material 
evidence to reopen either claim.  The Veteran disagreed with 
the decision and perfected his appeal by filing a timely 
substantive appeal in August 2007.  

In October 2009, the Veteran presented sworn testimony during 
a personal hearing in Boston, Massachusetts, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's VA 
claims folder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As will be explained below, the issue of entitlement to 
service connection for PTSD is being reopened and REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Veteran will be notified if further 
action on his part is required.


FINDINGS OF FACT

1.  In August 2001, the RO denied the Veteran's claim of 
entitlement to service connection for paranoid schizophrenia.  
The Veteran did not perfect an appeal of that decision.  

2.  The evidence associated with the claims folder subsequent 
to the August 2001 rating decision is neither cumulative nor 
redundant of the evidence of record and raises a reasonable 
possibility of substantiating the Veteran's claim of 
entitlement to service connection for paranoid schizophrenia.

3.  The competent medical and other evidence of record serves 
to establish that the Veteran's currently diagnosed paranoid 
schizophrenia was incurred during his active military 
service.  

4.  In June 1999, the RO denied the Veteran's claim of 
entitlement to service connection for PTSD.  The Veteran 
withdrew his appeal of that decision.  

5.  The evidence associated with the claims folder subsequent 
to the June 1999 rating decision is neither cumulative nor 
redundant of the evidence of record and raises a reasonable 
possibility of substantiating the Veteran's claim of 
entitlement to service connection for PTSD.
CONCLUSIONS OF LAW

1.  The August 2001 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  Since the August 2001 RO decision, new and material 
evidence has been received with respect to the Veteran's 
claim of entitlement to service connection for paranoid 
schizophrenia; therefore, the claim is reopened.  38 U.S.C.A. 
§ 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  The Veteran's currently diagnosed paranoid schizophrenia 
was incurred in military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

4.  The June 1999 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

5.  Since the June 1999 RO decision, new and material 
evidence has been received with respect to the Veteran's 
claim of entitlement to service connection for PTSD; 
therefore; the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
paranoid schizophrenia and PTSD.  Implicit in his claims is 
the contention that new and material evidence, which is 
sufficient to reopen the previously-denied claims, has been 
received.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a claimant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify applies to the issue on 
appeal; the standard of review and duty to assist do not 
apply to the claim unless it is reopened.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.
Notice

The VCAA requires VA to notify a claimant and a claimant's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

A VCAA notice letter was sent to the Veteran regarding his 
claims in August 2005.  The Board need not, however, discuss 
in detail the sufficiency of the letter or VA's development 
of the claims in light of the fact that the Board is 
reopening and granting the Veteran's schizophrenia claim and 
reopening and remanding the Veteran's PTSD claim.

Duty to assist

As was alluded to above, under the VCAA VA's statutory duty 
to assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  See 
38 U.S.C.A. § 5103A (West 2002).

The Board finds that under the circumstances of this case, 
the VA has satisfied the notification and duty to assist 
provisions of the law to the extent required under the 
circumstances, and that no further actions pursuant to the 
VCAA need be undertaken on the Veteran's behalf pertaining to 
the issues addressed in this decision.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2009).  He has retained the services of an 
attorney and, as indicated above, testified at a personal 
hearing before the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to its decision as to the 
issues on appeal.

1.  Entitlement to service connection for paranoid 
schizophrenia.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Presumption of soundness and aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 
2002); 38 C.F.R. § 3.304(b) (2009).

Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition be 
"undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 
(2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  See 38 C.F.R. § 3.303(b) (2009).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2009).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2009)].  This change in the 
law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
June 2005, the claim will be adjudicated by applying the 
revised section 3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual background

When the Veteran's claim of entitlement to service connection 
for schizophrenia was last finally denied by the RO in August 
2001, the following pertinent evidence was of record.
The Veteran's service enlistment examination dated December 
1973 was pertinently absent any notation pertaining to 
psychological or mental health problems.  In response to the 
question, 'have you ever been under the care of a 
psychiatrist or psychologist?,' the Veteran answered 'no.'  

Service personnel records show that the Veteran received a 
Captain's Mast in July 1974 for violating uniform regulations 
and a second Captain's Mast in August 1974 for being absent 
from his appointed place of duty.  As a result of the August 
1974 Captain's Mast, the Veteran received thirty days 
correctional custody aboard ship.  

Service treatment records show that on August 19, 1974, only 
days into his correctional custody, the Veteran attempted 
suicide by swallowing industrial cleanser.  A notation at 
that time stated that he had "been depressed lately."  The 
Veteran was subsequently transferred to the naval hospital in 
Philadelphia.

At some point following his suicide attempt and subsequent 
transfer to the Philadelphia Naval Hospital, the Veteran sent 
a letter to Senator Edward Kennedy detailing allegations of 
abuse during his period of confinement.  The Veteran stated 
that his time in confinement was a "living hell."  He 
stated that the Marines who were in charge of the 
correctional custody "were beating up the prisoners."  He 
stated it was because of this abuse that he tried to commit 
suicide several days into his confinement.

Senator Kennedy's office requested that an investigation be 
conducted into the Veteran's allegations.  In a summary of 
the investigation dated October 1974, the investigators 
concluded that the Veteran's allegations "reveal[ed] no 
basis for belief.  Guards and prisoners both state[d] that no 
physical abuse of the prisoner took place."  

Service treatment records show that the Veteran received a 
psychological evaluation in September 1974.  The evaluation 
report indicated that the Veteran "has shown long standing 
evidence of schizoid personality traits."  The treating 
psychologist diagnosed the Veteran with schizoid personality 
and a personality disorder.  The Veteran was discharged based 
upon unsuitability in October 1974.
Private treatment records demonstrate that the Veteran was 
treated at the Erich Lindeman Mental Health Center in January 
1976.  He received in-patient treatment from January 10, 1976 
to January 14, 1976 for an acute psychotic episode.  
Treatment records dated in February 1976 show a diagnosis of 
acute schizophrenia.

Private treatment records dated 1991 to 1994 show that the 
Veteran was treated at the Bunker Hill Community Health 
Center for paranoid schizophrenia and a history of substance 
abuse.  Massachusetts General Hospital records dated in July 
1993 document a continuing diagnosis of chronic 
schizophrenia.

A VA examination report dated June 1997 noted that "[t]he 
Veteran thinks that he received treatment for psychological 
problems before enlisting in the Navy but is unable to site 
any specifics and so it is very unclear as to whether or not 
he did experience any kind of adjustment difficulties prior 
to his enlistment in the service."  The VA examiner 
documented the Veteran's complaint that he was physically 
tortured by Marines while in correctional custody during his 
naval service.

In a July 2000 letter Dr. J.A.W. stated that upon 
interviewing the Veteran and reviewing his records, "it is 
my opinion that, in all probability, he suffered a first 
schizophrenic break while in the Navy and that the problems 
which led to his discharge were in large part brought on by 
the emerging symptomatology of his presently diagnosed 
paranoid schizophrenia."

Also of record are numerous statements by the Veteran 
indicating that he developed schizophrenia during his naval 
service.

In July 2000, the Veteran filed to reopen his previously 
denied claim of entitlement to service connection for 
schizophrenia.  As indicated above, in a rating decision 
dated August 2001, the RO declined to reopen the Veteran's 
claim.  This appeal followed.

The evidence which has been added to the record since the 
August 2001 RO denial will be discussed in the Board's 
analysis, below.

Analysis

In August 2001, the RO denied the Veteran's claim to reopen 
because the Veteran failed to offer evidence not previously 
considered at the time of the initial March 1994 denial.  
Specifically, the RO continued to deny the Veteran's claim 
because essentially the RO found that the Veteran's paranoid 
schizophrenia pre-existed his military service and was not 
aggravated thereby.   

The unappealed August 2001 RO rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2009).  As explained above, the Veteran's claim for service 
connection may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).  Therefore, the Board's inquiry will 
be directed to the question of whether any additionally 
submitted evidence [i.e. after August 2001] bears directly 
and substantially upon the specific matter under 
consideration.  

The newly added evidence consists of private treatment 
records from Massachusetts General Hospital dated 1978 to 
1995 as well as a December 2005 statement from the Veteran's 
mental health treatment team at VA including a licensed 
clinical social worker, a nurse practitioner, and a 
physician.  Also newly added to the record are statements by 
the Veteran.

In reviewing the evidence added to the claims folder since 
the August 2001 denial, the Board finds that additional 
evidence has been submitted which is sufficient to reopen the 
Veteran's claim.  Specifically, in recent statements to the 
Board, the Veteran indicated that he was not treated for or 
diagnosed with any psychological problems prior to his 
enlistment in the Navy.  In support of his testimony, the 
Veteran and his representative point to the private treatment 
records from Erich Lindeman Mental Health Center dated in 
1976 and the newly added treatment records from Massachusetts 
General Hospital dated in 1978 which give no indication that 
the Veteran was treated for any psychological problem prior 
to his enlistment.  

Pursuant to the Court's decision in Justus, for the purpose 
of establishing whether new and material evidence has been 
submitted, the truthfulness of evidence is presumed, unless 
the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person 
making them.  The Veteran's statements are not inherently 
false or incredible; indeed, these statements are consistent 
with the evidence already of record, which documents that at 
the time of his post-service psychological treatment there 
was no evidence that the Veteran had been treated for 
psychological problems or diagnosed with schizophrenia prior 
to his enlistment in the Navy.  The Board therefore finds 
these statements to be both new and material.

Accordingly, new and material evidence has been received 
pursuant to 38 C.F.R. 
§ 3.156(a) as this missing element.  The Veteran's claim of 
entitlement to service connection for paranoid schizophrenia 
is therefore reopened.

Procedural concerns

The Board has reopened the Veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  The first concern centers on the case of Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The second concern 
involves the statutory duty to assist, which comes into play 
at this juncture.  The third concern is the standard of 
review which the Board must employ in de novo decisions.

(i.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

The Veteran's presentation has not been limited to the 
submission of new and material evidence.  In any event, 
because the Board is granting his claim there is no prejudice 
to the Veteran in the Board's consideration of his claim on 
the merits.
(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the Veteran 
in the development of her claim attaches at this juncture.  
The Board must therefore determine whether additional 
development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

In this case, VA has obtained the Veteran's service treatment 
records, service personnel records, private treatment 
records, and all identified VA treatment records.  These 
records have been associated with the Veteran's claims 
folder.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the duty to assist provisions 
of the VCAA and that no further actions need be undertaken on 
the Veteran's behalf.

(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Board wishes to make it clear that evidence which is 
sufficient to reopen a claim may not be sufficient to grant 
the claim under the standard of review which now must be 
applied.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit held that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim. 

The Justus presumption of credibility does not attach after a 
claim has been reopened.  In evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

Initial matter - presumption of soundness

As indicated above, the RO previously denied the Veteran's 
claim because it found that his paranoid schizophrenia pre-
existed his January 1974 enlistment into military service and 
was not aggravated thereby.  

A review of the record shows that the Veteran entered active 
military service in January 1974.  His December 1973 
enlistment examination did not document any psychological 
abnormalities. The Board recognizes that at the June 2001 RO 
hearing, the Veteran stated that he was diagnosed with 
paranoid schizophrenia prior to his enlistment.  However, the 
Veteran's self-report of a prior diagnosis is insufficient 
evidence to overcome the presumption of soundness; 
particularly, in light of the fact that there is absolutely 
no medical evidence to support this statement.  See 38 C.F.R. 
3.304(b) (2009); see also Gahman v. West, 13 Vet. App. 148, 
150 (1999) [recorded history provided by a lay witness does 
not constitute competent medical evidence sufficient to 
overcome the presumption of soundness, even when such is 
recorded by medical examiners]; Paulson v. Brown, 7 Vet. App. 
466, 470 (1995) [a layperson's account of what a physician 
may or may not have diagnosed is insufficient to support a 
conclusion that a disability preexisted service]; Crowe v. 
Brown, 7 Vet. App. 238 (1995) [supporting medical evidence is 
needed to establish the presence of a preexisting condition].

Moreover, the June 1997 VA examiner specifically addressed 
the issue of whether the Veteran received pre-service 
psychological treatment and concluded, "[t]he Veteran thinks 
that he received treatment for psychological problems before 
enlisting in the Navy but is unable to site any specifics and 
so it is very unclear as to whether or not he did experience 
any kind of adjustment difficulties prior to his enlistment 
in the service."  

In short, there is no "clear and unmistakable evidence" that 
the Veteran's paranoid schizophrenia existed prior to 
service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also 
Wagner, supra.  The presumption of soundness upon enlistment 
has therefore not been rebutted.  See 38 U.S.C.A. § 1111 
(West 2002); see also Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991); 38 C.F.R. § 3.304(b) (2009).

Accordingly, the Board will apply the statutory presumption 
of soundness on enlistment.

Discussion of the merits of the claim

The Veteran is claiming entitlement to service connection for 
paranoid schizophrenia, which he asserts first manifested 
during his active military service.  See, e.g., the Veteran's 
VA Form 9 and attached exceptions dated August 2007.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence or aggravation of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to Hickson element (1), current disability, the 
medical evidence demonstrates that the Veteran is currently 
diagnosed with paranoid schizophrenia.  See, e.g., the letter 
from Dr. J.A.W. dated July 2000; see also the VA treatment 
record dated December 1998.  As such, Hickson element (1) is 
satisfied.

As to Hickson element (2), in-service disease, is also met.  
Service treatment records demonstrate that the Veteran 
attempted suicide during his military service.  See service 
treatment records dated August 1974.  A psychological 
consultation note dated September 1974 indicated that he had 
"been seen on several occasions and on an outpatient" 
basis.  A psychological evaluation report dated September 
1974 indicated that the Veteran suffered from schizoid 
personality and "has shown long standing evidence of 
schizoid personality traits including excitability, 
helplessness, low frustration tolerance, unsociability, 
seclusiveness, suspiciousness, poor judgment, eccentricity, 
self-dramatization, tendencies to run away from stress, and 
to blame others for his problems."  The Veteran's military 
discharge based upon unsuitability of character followed soon 
thereafter.  

Accordingly, Hickson element (2) is satisfied.  

The competent medical evidence of record indicates that 
crucial Hickson element (3), medical nexus, has also been 
satisfied.  Specifically, in a letter dated July 2000, Dr. 
J.A.W. stated that after reviewing the Veteran's records and 
interviewing and examining the Veteran, "it is my opinion 
that, in all probability, he suffered a first schizophrenic 
break while in the Navy and that the problems which led to 
his discharge were in large part brought on by the emerging 
symptomatology of his presently diagnosed paranoid 
schizophrenia."  

There is no competent medical evidence to the contrary.  In 
the August 2006 rating decision and June 2007 statement of 
the case, the RO denied the claim in based on its own opinion 
that the Veteran's paranoid schizophrenia pre-existed his 
naval service and was not aggravated thereby.  However, VA 
may not render opinions based on its own medical opinions.  
Cf. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Moreover, it appears that the August 2006 rating decision and 
subsequent decisional documents were colored, to some extent, 
by the Veteran's extremely poor service history.  The Board, 
however, has decided this case based upon the objective 
medical and other evidence of record.     

In summary, the Veteran has met all requirements needed to 
establish service connection for paranoid schizophrenia.  The 
benefit sought on appeal is therefore granted.

Additional comment

The Board wishes to make it clear that it is granting service 
connection only for a paranoid schizophrenia.  It is not 
granting service connection for PTSD or for a personality 
disorder. 

2.  Entitlement to service connection for PTSD.

Relevant law and regulations

The law and regulations pertaining to new and material 
evidence was set forth above and will not be repeated here.

Service connection - PTSD

Specifically with respect to PTSD, three elements must be 
present:  (1) medical evidence diagnosing PTSD; (2) combat 
status or credible supporting evidence that the claimed in-
service stressors actually occurred; and (3) a link 
established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2009).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2009).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  Service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Action Ribbon, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (2009).

Analysis

The June 1999 RO decision which denied the Veteran's original 
claim of entitlement to service connection for PTSD is final.  
See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).  As explained above, 
the Veteran's claim of entitlement to service connection PTSD 
may only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156 (2009); see 
also Barnett, supra.  

The RO's denial in June 1999 was predicated on the lack of a 
confirmed diagnosis of PTSD as well as insufficient evidence 
of a verified in-service stressor; elements (1) and (2) of 
38 C.F.R. § 3.304(f).  By inference, element (3), medical 
nexus, was also lacking.  To warrant reopening the claim, 
there must be new and material evidence as to these elements.  
See 38 U.S.C.A. § 5108 (West 2002).  Therefore, the Board's 
inquiry will be directed to the question of whether any 
additionally received (i.e. after June 1999) evidence bears 
directly and substantially upon the specific matters under 
consideration.  See 38 C.F.R. § 3.156 (2009).

In reviewing the evidence added to the claims folder since 
the June 1999 denial, the Board finds that additional 
evidence has been submitted which is sufficient to reopen the 
Veteran's claim.  Specifically, the Veteran has submitted VA 
treatment records and a statement from his mental health 
treatment team which indicated that he is currently diagnosed 
with PTSD.  See VA treatment record dated December 1998; see 
also the statement from the Veteran's treatment team dated 
December 2005.  

The newly submitted evidence also includes evidence pertinent 
to Hickson element (3), medical nexus.  The Veteran submitted 
an opinion from his mental health treatment team which 
indicated that the Veteran's PTSD is related to his military 
service.  See the statement from the Veteran's mental health 
treatment team dated December 2005.  

The evidence associated with the claims folder subsequent to 
the June 1999 rating decision is neither cumulative nor 
redundant of the evidence of record and raises a reasonable 
possibility of substantiating the Veteran's claim of 
entitlement to service connection for PTSD.  The additional 
evidence indicates that the Veteran currently has PTSD, which 
is related to his military service.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].  Accordingly, 
new and material evidence has been received pursuant to 38 
C.F.R. § 3.156(a).  The Veteran's claim for entitlement to 
service connection for PTSD is therefore reopened.


ORDER

Entitlement to service connection for paranoid schizophrenia 
is granted.

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.  To 
that extent only, the appeal is allowed.





REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the issue 
of entitlement to service connection for PTSD must be 
remanded for further evidentiary development.  

Reasons for remand

As was discussed above, the Veteran seeks entitlement to 
service connection for PTSD, which he contends is due to 
confinement and abuse during his military service.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2009); see also Cohen, supra. 

With respect to element (1), the medical evidence of record 
demonstrates that the Veteran is currently diagnosed with 
PTSD.  See VA treatment records dated December 1998; see also 
the letter from the Veteran's VAMC treatment team dated 
December 2005.  

As to element (2), it is undisputed that the Veteran received 
a Captain's Mast during his naval service and was ordered to 
correctional custody for thirty days.  Service personnel 
records demonstrate that during his military service, the 
Veteran reported abuse by the Marine guards soon after his 
release from confinement.  See the letter to Senator Edward 
Kennedy received October 1974.  Accordingly, element (2), in-
service stressor, is satisfied for the purposes of this 
remand.

With regard to element (3), the December 2005 statement from 
the Veteran's VA mental health treatment team suggests that 
the Veteran's PTSD is linked to his military service.  
However, this opinion does not explicitly address the issue 
of medical nexus.  There are currently no other competent 
medical opinions of record which address the issue of medical 
nexus.  

This case thus presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions concern the relationship, if 
any, between the Veteran's currently diagnosed PTSD and his 
military service.  A medical opinion is therefore necessary.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. 
§ 3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	VBA should arrange for a physician with 
appropriate expertise to review the 
Veteran's VA claims folder and provide 
an opinion, which supporting rationale, 
as to whether the Veteran's currently 
diagnosed PTSD is at least as likely as 
not related to his military service.  
The examiner should specifically 
address whether the Veteran's PTSD is 
related to his in-service custodial 
confinement and/or his alleged abuse at 
the hands of the Marine guards.  If the 
reviewing physician finds that physical 
examination of the Veteran and/or 
diagnostic testing is necessary, such 
should be accomplished.  A report 
should be prepared and associated with 
the Veteran's VA claims folder.

2.	After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his attorney should be 
provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


